Citation Nr: 1646193	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-23 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral foot disorder, to include pes planus.

2.  Entitlement to service connection for a skin disorder, to include lymphomatoid papulosis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depression.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from March 1972 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board has broadened the Veteran's claims as reflected on the title page to ensure consideration of all diagnoses of record.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This matter was previously before the Board in February 2013, when it was remanded to afford the Veteran his requested hearing.  In August 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that his bilateral foot disorder is due to the cumulative impact of marching and stress on his feet during active duty.  See Board Hearing Transcript (Tr.) at 3-4, 6.  His post-service VA treatment records show that he has a diagnosis of bilateral pes planus, and a December 2008 VA clinician has indicated that it was "possibly" due to service.  Therefore, the Board finds that VA's duty to obtain a VA examination and medical opinion is triggered.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

The Veteran also asserts that his skin disorder is due to exposure to asbestos from working with brakes and brake linings, chemicals (motor oil and transmission fluid), and/or contaminated drinking water at Camp Lejeune during active duty.  See Board Hearing Transcript (Tr.) at 7-12.  He was afforded a VA examination in April 2012.  However, the Board does not find this examination adequate, because the examiner failed to address in-service asbestos exposure.  

In this regard, the Veteran's military occupational specialty (MOS) was AmTrac Crewman, and he has testified that his duties involved working with brake linings.  Id. at 11.  VA's Adjudication and Procedure Manual notes that exposure to asbestos has been shown in major occupations involving servicing of friction products, such as clutch facings and brake linings.  M21-1, Part IV, Subpart ii, Chapter 2, Section C.2.d.  The Board therefore finds the Veteran was exposed to asbestos during active duty, as such exposure is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Accordingly, an addendum opinion is necessary to address any relationship between his asbestos exposure and his skin disorder.

Regarding his claim for a psychiatric disorder, the Veteran asserts that he was involved in maneuvers with tanks, and during one incident due to the shelling and loud noise he became scared and hid under the AmTrac.  October 2009 VA Form 21-0781.  In addition, he noted that he witnessed a fellow serviceman, Corporal N., almost being run over, and that he has been depressed since this event.  Id.  Further, he has described a near drowning experience and an incident during which many soldiers almost drowned in an AmTrac accident.  See May 2009 VA treatment record.  He has indicated that his near drowning experience occurred in October or November 1973.  See Board Hearing Tr. at 14; October 2009 VA Form 21-0781.  Upon remand, the AOJ should attempt to verify the Veteran's reported stressors.  Moreover, as the Veteran has a current psychiatric diagnosis, and has reported continuous depression since service, the duty to obtain an examination is triggered.

Updated VA and private treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include updated records from New River Dermatology.

3.  After obtaining any additional necessary details from the Veteran, as well as relevant deck logs, attempt to verify his alleged stressors of a near drowning experience and an incident during which many soldiers almost drowned as a result of an AmTrac accident.  Associate all obtained evidence with the claims file, including any negative responses and documentation of all efforts to complete the research.

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his current psychiatric disorder.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  The VA examiner should specifically address the following:

(a) A diagnosis of PTSD should be explicitly ruled in or excluded. 

(i) If a diagnosis of PTSD is not warranted, the examiner should discuss the basis for this conclusion, and reconcile this finding with the diagnosis of PTSD in the VA outpatient records. 

(ii) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity. 

(iii) If a diagnosis of PTSD is warranted and is not due to a fear of hostile military or terrorist activity, specify the specific claimed stressor or stressors upon which that diagnosis is based. 

(b) If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service.  In addressing this question, the examiner should consider the Veteran's report of continuous depression since active duty.

(c) If a psychiatric disorder other than PTSD is not diagnosed, please reconcile this finding with the diagnosis of adjustment disorder with mixed anxiety and depression in the Veteran's VA outpatient records.

The examiner should give a reasoned explanation for all opinions provided.  

5.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot disorder.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner is requested to address the following:

(a)  Diagnose all current bilateral foot disorders, including pes planus.  If a diagnosis of pes planus is not warranted, please reconcile this finding with the VA treatment records.

(b)  For each diagnosed bilateral foot disorder, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise the result of service, to include as a result of the cumulative impact of marching and jumping off of an AmTrac that is 6-6.5 feet off the ground.  See Board Hearing Tr. at 6.  In addressing this question, please discuss the December 2008 VA treatment record indicating that his pes planus was possibly due to service.  

The examiner should give a reasoned explanation for all opinions provided. 

6.  Then obtain an addendum opinion from an examiner other than the April 2012 examiner to determine the etiology of his skin disorder.  The Veteran's claims file should be provided to and reviewed by the examiner.  No additional examination of the Veteran is warranted, unless the examiner determines otherwise.

The examiner is requested to address the following:

For all diagnosed skin disorders of record, including lymphomatoid papulosis, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in or is otherwise the result of service, to include as due to:

(1) conceded asbestos exposure from working with brake linings on AmTracs;
(2) conceded chemical exposure (motor oil and transmission fluid); and/or
(3) conceded exposure to contaminated drinking water at Camp Lejeune.  

In answering this question, the examiner must discuss the November 2008 medical opinion from S. Gaither, NP, MSN indicating that his lymphomatoid papulosis "is likely as not due to his term in service," and Dr. Hurd's September 2014 medical opinion indicating that "there is a possible link between [the Veteran's] lymphomatoid papulosis and ... repeated chemical exposure obtained through his drinking water at Camp Lejeune from 1972 to 1974."

The examiner should give a reasoned explanation for all opinions provided.  

7.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's claims and issue a Supplemental Statement of the Case (SSOC), as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


